Filed 3/13/15 P. v. Foster CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----


THE PEOPLE,                                                                                  C075946

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF122798)

         v.

JANELLE CHRISTINE FOSTER,

                   Defendant and Appellant.



         Defendant Janelle Christine Foster appeals from a final judgment of conviction
following a plea of no contest to second degree robbery with great bodily injury and prior
prison term enhancements. Defendant contends the trial court erred in denying her
request for substitute appointed counsel. We reject defendant’s contention and affirm.
                                                 BACKGROUND1
         On March 22, 2013, defendant was charged by information with three counts as
follows: (1) assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)—count 1);2



1 We dispense with a recitation of the facts surrounding defendant’s crime as they are not
relevant to the issues raised on appeal.

                                                             1
(2) second degree robbery (§ 211—count 2); and (3) dissuasion of a witness by force or
by an express or implied threat of force or violence (§ 136.1, subd. (c)(1)—count 3).
With respect to count 1, the information alleged that defendant personally inflicted great
bodily injury on the victim. (§ 12022.7, subd. (a).) The information further alleged that
defendant had been previously convicted of assault with a deadly weapon (§ 245,
subd. (a)(1)) and served a prior prison term within the meaning of section 667.5,
subdivision (b).
        The parties entered into a plea agreement on November 13, 2013, less than a week
before the scheduled trial date. As part of the plea agreement, the People made an
unopposed motion to amend the information to add a great bodily injury enhancement
(§ 12022.7, subd. (a)) to count 2. Defendant then entered a plea of no contest to the
second degree robbery charge (§ 211), admitted the great bodily injury enhancement
(§ 12022.7, subd. (a)), and admitted the prior prison term (§ 667.5, subd. (b)). In
exchange for her plea, the remaining counts would be dismissed and defendant would
receive a stipulated sentence of nine years in state prison.
        The parties’ plea agreement was memorialized in a document entitled, “Plea
Form -- Felony (With Explanations & Waiver of Rights).” The first page of the plea
form indicates that defendant’s “Aggregate Maximum Time of Imprisonment” will be
“9 (@ 85%).” The second page of the preprinted form indicates that defendant will be
sentenced to nine years in state prison and includes the handwritten notation “85%.”
Defendant signed the plea form, and initialed the appropriate boxes, acknowledging that
she understood she would be sentenced to nine years at 85 percent time.
        The trial court accepted defendant’s plea and admissions, and found that they were
knowingly, intelligently, and voluntarily made.




2   Undesignated statutory references are to the Penal Code.

                                              2
       Sentencing was set for January 13, 2014. Before the sentencing hearing began,
defense counsel informed the trial court that defendant was considering a motion to
withdraw her plea. In addition, defense counsel said, defendant had raised a “Marsdenish
issue” that should be decided before proceeding with the possible motion to withdraw the
plea. At defense counsel’s request, the trial court cleared the courtroom and conducted a
hearing pursuant to People v. Marsden (1970) 2 Cal. 3d 118 (Marsden).
       During the Marsden hearing, the trial court asked defendant to describe the
reasons for her dissatisfaction with appointed counsel. Defendant responded: “I feel my
case is -- wasn’t looked into like it -- like it should have been.” When asked to elaborate,
defendant explained: “I don’t know how to say it. Maybe like it wasn’t investigated
enough.” In particular, defendant suggested that other, unidentified witnesses should
have been interviewed. In addition, defendant opined that the victim’s injuries were
inconsistent with the weapon alleged to have been used.
       In response, defense counsel explained that the case was “investigated thoroughly”
by a private investigator used by defense counsel since 2011. Defense counsel indicated
that various witnesses had been interviewed, including defendant, a codefendant, and the
victim. Defense counsel also indicated that he consulted with a defense expert on the
question whether the victim’s injuries were consistent with the weapon alleged to have
been used. Defense counsel noted, however, that defendant had previously indicated that
she felt pressured or coerced into accepting the plea. Defense counsel urged the trial
court to focus the inquiry on the issue of coercion.
       Before turning to the issue of coercion, the trial court asked defense counsel to
outline his background and experience as a criminal defense attorney. Defense counsel
responded that he has been an active member of the criminal defense bar since 1996,
having handled “thousands of jury trials and court trials,” including death penalty cases.
       The trial court then asked defense counsel to describe the circumstances leading to
defendant’s plea. Defense counsel explained that the prosecution originally offered nine

                                             3
years but took the offer off the table as the case proceeded to trial. The next series of
offers had been in the 12- to 13-year range. Defense counsel said that defendant called to
say she wanted to accept the original nine-year offer during the week-long interval
between the pretrial conference and the trial readiness conference. Defense counsel
convinced the prosecution to resurrect the original offer and arranged to have the case
added to the trial court’s calendar so that defendant’s plea could be entered.
       The trial court then turned to the question of coercion, and the following colloquy
took place: “The Court: Ms. Foster, do you believe that you were coerced into entering a
plea in this case?
       “The Defendant: Yes, I do.
       “The Court: Tell me why that is.
       “The Defendant: For the fact that we had court two days before taking this plea, I
got called in the office to sign it right now, go to court right now, take it right now, or it’s
off the table. I’m like, why don’t we wait until the court date to do it? Why do it right
now?
       “The Court: Anything else regarding your statement that you believe that you
were coerced?
       “The Defendant: No, your Honor.”
       Defense counsel then clarified that the prosecution’s original nine-year offer dated
“back to the original filing or offer sheet prior to [the preliminary hearing,] which would
have put it at ten months ago, nine months ago.” The prosecution took the nine-year
offer off the table after the preliminary hearing on March 15, 2013. The prosecution’s
subsequent offers “were in the double digits.” The prosecution agreed to renew the
original nine-year offer the week before trial but would only hold the offer open until the
date of the trial readiness conference. “So that left us with days for [defendant] to
consider.”



                                               4
       The trial court then asked defense counsel and defendant whether either had
anything else to say on the subject of coercion; each replied in the negative.
       The trial court denied the motion, stating, “there is no basis that I can find that the
case wasn’t investigated or prepared.
       “In terms of the coercion,” the trial court continued, “there is pressure to settle a
case in any case, and the pressure comes from the standpoint that there is time. If you
wait until the date of trial, nobody is going to settle a case.” The trial court then
observed: “What I’ve heard today is that [defense counsel] was able to resurrect the
nine-year offer, did get the district attorney to agree that they would accept that offer, that
that is indeed what you wanted to do, and in terms of the timing, which is where the
pressure may have been to get it done that day or the next day, that was [defense
counsel’s] effort to make that nine-year offer happen. It wasn’t going to happen on the
trial readiness conference date. It had to happen on a day when court was in session with
a court reporter available.
       “And, let’s see, November 13th of 2013, was a Wednesday calendar. The trial
readiness conference would have been Friday the 15th. Jury trial was set for
November 19th. It was -- the 13th was the only day it could get done. In fact, it was the
last day to get it done. So I can’t make any finding that you were coerced into accepting
a deal that you did not want to do. Moreover, I was the judge who took the plea. I have a
plea form in front of me indicating that that in fact was the deal that you wanted to
accept.” Accordingly, the trial court concluded, “the Marsden motion is denied on each
basis, lack of preparation and the coercion.”
       After the trial court denied the motion, defendant asked to be heard, stating: “I
was signing with nine with half and not nine with 85 percent.” Defense counsel
explained that the parties discussed the possibility of a stipulated sentence of nine years at
50 percent, but the prosecution insisted on nine years at 85 percent. Accordingly, the trial



                                                5
court concluded, “[t]o the extent that -- that argument is made as part of the Marsden
hearing, I am denying the Marsden motion on that basis as well.”
       On February 3, 2014, defense counsel informed the trial court that defendant was
withdrawing her request to file a motion to withdraw her plea. The trial court confirmed
that defendant wanted to withdraw her motion to withdraw her plea. As the trial court
was preparing to sentence defendant, an unidentified person interrupted, stating, “The
robbery charge was mine and I admitted to it.” Moments later, the unidentified speaker
was removed from the courtroom and defendant was sentenced according to her plea
agreement.
       On February 24, 2014, defendant filed a timely notice of appeal, requesting a
certificate of probable cause on the grounds that she was innocent of the charges against
her, did not have enough time to consider her plea, and was led to believe that she would
be receiving nine years at 50 percent time, rather than nine years at 85 percent time. The
trial court denied the certificate of probable cause.
                                       DISCUSSION
       On appeal, defendant contends the trial court abused its discretion in denying her
Marsden motion because defense counsel coerced her into accepting the plea agreement,
thereby creating an irreconcilable conflict such that ineffective representation was likely
to result. Defendant also contends that her relationship with defense counsel was
irretrievably broken down as a result of defense counsel’s alleged coercion, inadequate
investigation, and a misrepresentation concerning the terms of the plea agreement. We
conclude that defendant’s claims lack merit.
       At the outset, we reject the People’s contention that defendant’s appeal must be
dismissed because she did not obtain a certificate of probable cause. “A determination
that defendant is entitled to substitute counsel has no necessary implication for his no
contest plea, which plea stands until a motion to withdraw it is made and granted.”
(People v. Vera (2004) 122 Cal. App. 4th 970, 978.) Consequently, defendant “was not

                                               6
required to obtain a certificate of probable cause to challenge the trial court’s denial of
defendant’s postplea Marsden motion,” even though defendant’s complaints pertain to
her counsel’s preplea conduct. (Vera, at p. 978.)
       Turning to the merits, we have reviewed the record and find no error. A defendant
is entitled to new appointed counsel if the record clearly shows the first appointed
attorney is not providing adequate representation or there is such an irreconcilable
conflict between defendant and counsel that ineffective representation is likely to result.
(People v. Valdez (2004) 32 Cal. 4th 73, 95.) When a defendant requests substitution of
counsel, the trial court must conduct an informal hearing at which the defendant is
permitted to explain his or her complaints. (Id. at pp. 95-96.) Complaints about the way
in which the defendant relates to counsel do not alone show incompetence. (Id. at p. 96.)
Similarly, mere tactical disagreements between the defendant and counsel do not
constitute an irreconcilable conflict. (Id. at p. 95.) “ ‘A defendant does not have the right
to present a defense of his own choosing, but merely the right to an adequate and
competent defense.’ ” (Ibid.)
       We review the denial of a Marsden motion for abuse of discretion. (People v.
Jones (2003) 29 Cal. 4th 1229, 1245 (Jones); see People v. Smith (1993) 6 Cal. 4th 684,
695 (Smith).) “ ‘Denial of the motion is not an abuse of discretion unless the defendant
has shown that a failure to replace the appointed attorney would “substantially impair”
the defendant’s right to assistance of counsel.’ [Citations.]” (People v. Hart (1999)
20 Cal. 4th 546, 603.)
       The record shows no abuse of discretion. The trial court thoroughly explored the
reasons for defendant’s dissatisfaction with appointed counsel, giving her several
opportunities to articulate her concerns. When defendant expressed doubts about the
adequacy of defense counsel’s pretrial investigation, the trial court pressed for details,
asking which witnesses should have been interviewed and which avenues of investigation
pursued. Defendant was unable to identify any particular respect in which defense

                                              7
counsel failed to investigate the case. Even so, the trial court carefully questioned
defense counsel and determined that the investigation was adequate. We have reviewed
the record and find nothing that would undermine the trial court’s conclusion.
       The trial court also carefully considered defendant’s claim that she was coerced.
Defendant said that she felt coerced into accepting the plea because she was told to “sign
it right now, go to court right now, take it right now, or it’s off the table.” However,
defense counsel explained that the prosecution was willing to hold the nine-year offer
open only until the date of the trial readiness conference. The trial court was entitled to
accept defense counsel’s explanation (Smith, supra, 6 Cal.4th at p. 696) and reasonably
concluded that defendant accepted the offer on the last possible date, given the court’s
schedule and the upcoming trial date.
       We find further support for the trial court’s conclusion in the fact that defendant
contacted defense counsel to accept the offer, and not the other way around. Although
defendant may have experienced some pressure to accept the offer, there is nothing in the
record to suggest that defense counsel was the source of any such pressure. Furthermore,
the record indicates that defendant accepted an offer that was originally discussed before
the preliminary hearing, many months earlier. Thus, the record suggests that defendant
had adequate time to consider the offer, despite the rush to enter the plea before the trial
readiness conference. Accordingly, we find no abuse of discretion in the trial court’s
conclusion that defendant’s plea was not coerced.
       Defendant contends the trial court erred in denying her Marsden motion in light of
her contemplated motion to withdraw her plea. She argues that an irreconcilable conflict
of interest existed because “the basis for the motion to withdraw her plea was, in fact, the
direct actions of [defense counsel] and whether he had provided effective assistance or
unduly coerced her into taking a deal she did not want to accept.” We reject defendant’s
contention for several reasons.



                                              8
       First, defendant never filed a motion to withdraw her plea. As a result, there was
no need for defense counsel to argue for his own incompetence, and no conflict of
interest materialized.
       Second, the trial court reasonably rejected the factual premise for defendant’s
contention that she and defense counsel were embroiled in an irreconcilable conflict of
interest. According to defendant, an irreconcilable conflict arose from the fact that
defense counsel allegedly coerced her plea and would need to acknowledge the coercion
to effectively argue a motion to withdraw the plea. However, the trial court flatly
rejected the underlying contention that defense counsel coerced defendant’s plea. Under
the circumstances, defendant has failed to demonstrate that she was embroiled in an
irreconcilable conflict of interest with defense counsel such that ineffective representation
was likely to result.
       Third, a motion to withdraw a plea does not necessarily require the appointment of
substitute counsel. Our Supreme Court has recognized that a defense attorney is placed
in an awkward position and “[t]he potential for conflict is obvious” when a defendant
claims after trial or a guilty plea that counsel was ineffective. (Smith, supra, 6 Cal.4th at
p. 694.) However, while acknowledging that “it is difficult for counsel to argue his or her
own incompetence” (ibid.), the Supreme Court has concluded that it is not impossible for
counsel to do so (People v. Sanchez (2011) 53 Cal. 4th 80, 89).3 Thus, even a motion



3  The Supreme Court has also recognized the undesirable consequences resulting from
the appointment of substitute counsel without an adequate showing, for the purpose of
arguing that previous counsel was incompetent. In People v. Makabali (1993)
14 Cal. App. 4th 847, for example, the trial court appointed second counsel to investigate a
possible motion to withdraw a guilty plea on the basis of ineffective assistance of
counsel. New counsel did not make the motion. On appeal, appointed appellate counsel,
defendant’s third attorney, claimed that the second was incompetent for not claiming the
first was incompetent. Addressing these types of situations, the court in Smith, supra,
6 Cal.4th at page 695 stated: “The spectacle of a series of attorneys appointed at public
expense whose sole job, or at least a major portion of whose job, is to claim the previous

                                              9
requiring an attorney to argue his or her own incompetence does not automatically
require appointment of substitute counsel. Here, the trial court impliedly found that
defendant’s contemplated motion to withdraw her plea would not give rise to an
irreconcilable conflict of interest. We find no abuse of discretion in the trial court’s
conclusion.
       Next, defendant contends that the trial court erred in denying her Marsden motion
because defense counsel’s alleged incompetence resulted in a “breakdown of the
attorney-client relationship.” Once again, we reject defendant’s contention.
       Defendant contends her relationship with defense counsel was irretrievably broken
down because she no longer trusted him. Defendant did not say anything about a
breakdown in her relationship with defense counsel during the Marsden hearing. She did
not complain at the hearing that she no longer trusted defense counsel or otherwise
indicate that the relationship was impaired, much less irretrievably so.
       In the absence of any such discussion in the trial court, defendant now contends
that she lost trust in defense counsel because he failed to adequately investigate her case,
coerced her plea, and misrepresented the terms of her plea agreement. As discussed, the
trial court reasonably rejected defendant’s contention that defense counsel failed to
investigate her case and coerced defendant’s plea. The trial court also rejected
defendant’s contention that defense counsel misrepresented the terms of the plea
agreement. We have reviewed the record and conclude that the trial court’s
determination that defense counsel did not misrepresent the terms of the plea agreement
was supported by substantial evidence.
       During the Marsden hearing, defendant suggested that defense counsel led her to
believe she would be sentenced to nine years at 50 percent time. Defense counsel



attorney was, or previous attorneys were, incompetent discredits the legal profession and
judicial system, often with little benefit in protecting a defendant’s legitimate interests.”

                                             10
responded that while the parties discussed the possibility that defendant might be
sentenced to nine years at 50 percent time, they ultimately agreed to nine years at
85 percent time. There is nothing in the record to suggest that defense counsel
misrepresented the terms of the plea agreement. To the contrary, the plea agreement
clearly stated that defendant’s “Aggregate Maximum Time of Imprisonment” would be
“9 (@ 85%).” Defendant signed the plea form, acknowledging that she understood she
would be sentenced to nine years at 85 percent time. The trial court conducted an
adequate inquiry into the basis for defendant’s contention that defense counsel
misrepresented the terms of the plea agreement and reasonably rejected the claim. We
perceive no abuse of discretion.
       Furthermore, there was no abuse of discretion in the trial court’s implied finding
that defendant’s loss of confidence in defense counsel did not necessitate the appointment
of substitute counsel. “Defendant’s mere allegation that he did not trust his defense
attorney, without more, was insufficient to compel the trial court to replace him. ‘If a
defendant’s claimed lack of trust in, or inability to get along with, an appointed attorney
were sufficient to compel appointment of substitute counsel, defendants effectively
would have a veto power over any appointment, and by a process of elimination could
obtain appointment of their preferred attorneys, which is certainly not the law.’
[Citation.]” (People v. Abilez (2007) 41 Cal. 4th 472, 489.)
       The trial court gave defendant an opportunity to explain the reasons for each of
these complaints and permitted counsel to respond. Defense counsel had adequate
explanations for each grievance, and “ ‘[t]o the extent there was a credibility question
between defendant and counsel at the hearing, the court was “entitled to accept counsel’s
explanation.” [Citation.]’ [Citation.]” (Jones, supra, 29 Cal.4th at pp. 1245-1246.)
Accordingly, we conclude the trial court conducted an adequate Marsden hearing and did
not abuse its discretion in denying the motion.



                                             11
                                 DISPOSITION
     The judgment is affirmed.



                                               RAYE   , P. J.



We concur:



       BLEASE           , J.



       BUTZ             , J.




                                     12